DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on January 3, 2022.  Currently claims 1-18 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0312253 A1 to Cassidy et al. (hereinafter “Cassidy”).
Regarding claim 1, Cassidy teaches a kit 104 (see figure 4A) comprising an RFID inlay (see abstract) which can be installed on the tire (see abstract) which goes through one or more vulcanization processes (see paragraphs0003, 0030, and 0040). As shown in figure 6, the RFID tag is encased in multiple layers which are made of rubber or polyester material.  The RFID tag is a passive RFID tag (see paragraph 0039).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0312253 A1 to Cassidy et al. in view of US 2017/0357887 A1 to Wei et al. (hereinafter “Wei”).
The teachings of Cassidy have been discussed above.  
Cassidy, however, fails to specifically teach or fairly suggest the tire has multiple RFID tags operate in different ranges.

In view of Wei’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ multiple RFID tags (passive or active) to the teachings of Cassidy in order to increase data carrying capacity for the tire.  Use of multiple RFID tags are common practice for various purposes.  Information can be grouped and carried in different tags.  

Allowable Subject Matter
9.	Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a kit comprising a passive RFID mold tag and active RFID mold tag having different construction and different read range than the passive RFID mold tag which can go through multiple vulcanization process, and wherein the reading range for the passive RFID tag is from 5 to 20 centimeters.  Such an RFID kit for the tire for repeated vulcanization process is neither disclosed nor suggested by the cited references. Even if some teachings may be found in other references, Examiner finds no grounds to combine them.  

Response to Arguments
11.	Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive. 
The effective date of the prior art to Cassidy et al. (US 2021/0312253) is November 7, 2018, and effective filing date of the instant application date is December 8, 2018.  Applicant argues that the publication date of the prior art should be earlier than the effective filing date of the instant application, which Examiner disagrees.  Prior art with earlier filing date, not publication data is a qualified reference. 	
	Applicant also mentions that the instant application the cited prior art to Cassidy are assigned to the same assignee.  According to USPTO records, the applicant for the instant application is the Board of Trustee of the Leland Stanford Junior University.  Assuming arguendo that they are assigned to the same assignee, the inventors (inventive entity) for the instant application and the Cassidy et al. are different – no common inventors.  Accordingly, there’s no issues for the Cassidy et al. to be considered as a qualified prior art.  On these ground, the rejection made in the previous Office Action is maintained, and this Office Action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
January 12, 2022